PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Patent No. 10,957,588
Issue Date: March 23, 2021
Application No. 15/333,874
Filed: October 25, 2016
Attorney Docket No. FIS920150123US2
:
:
:   DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.182, filed, April 28, 2021, to correct the name of inventor “Brown C. Peethala” to “Cornelius B. Peethala”. 

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-named inventor.  

The issue fee in this case was paid on February 05, 2021.  Therefore, the printing of the patent may have progressed to the point where the correct spelling of the inventor’s names could not be included on the front page of the Letters Patent.  In such event, petitioner may request a certificate of correction pursuant to the provisions of 37 CFR 1.323 and pay the required fee of $160.00.

The $420.00 fee for the petition under 37 CFR 1.182 and $160.00 fee for the certificate of correction pursuant to the provisions of 37 CFR 1.323 have been received for the above-identified application.

Any questions concerning this matter may be directed to Michelle R. Eason at (571) 272-4231.  
Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.	

This matter is being referred to the Certificates of Correction Branch for processing of a certificate of correction.


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions


Cc: 	Roberts Calderon Safran & Cole, P.C.
	P.O. Box 10064
	McLean, VA 22102-8064